Citation Nr: 0814864	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder of the lower extremities, claimed as poor 
circulation, intermittent claudication of the legs, 
thromboangiitis obliterans, Buerger's disease, and aortic 
occlusion, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for an unspecified 
muscle disorder.

3.  Entitlement to service connection for a dislocated right 
hip (claimed as a dislocated right pelvis).

4.  Entitlement to service connection for a right knee 
disorder.
 
5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to service connection for insomnia.
 
7.  Entitlement to service connection for ulceration off the 
fourth and fifth toes, left foot (claimed as painful left 
foot due to poor circulation to fourth and fifth toes with 
broken-down areas).

8.  Entitlement to assistance for specially adapted housing.

9.  Entitlement to a grant for special home adaptation.

10.  Entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1973 through November 
1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied a request to 
reopen claims for service connection for poor circulation, 
and denied a claim for service connection for bilateral arm 
weakness, including on the basis of exposure to Agent Orange, 
and denied entitlement to specially adapted housing, a 
special home adaptation grant, and automobile and adaptive 
equipment or adaptive equipment only.  The veteran submitted 
additional claims, including a claim for service connection 
for poor circulation on the basis of exposure to Agent 
Orange, and each of the claims addressed in this decision was 
denied on the merits in a December 2001 rating decision.  

After review of the evidence and arguments of record, the 
Board finds that the issues are more accurately stated as set 
forth on the title page of this decision.

In her February 2007 substantive appeal, the veteran stated 
that she had developed a severe case of amaurosis fugax (she 
defines this as transit blindness).  This claim is referred 
to the RO for appropriate action.

In a November 2006 statement, the veteran withdrew her 
request for a fiduciary.  No issue regarding a fiduciary is 
before the Board for appellate review.

In January 2008, the veteran appeared before the undersigned 
Veterans Law Judge in Washington, DC.  The veteran submitted 
additional evidence, consisting primarily of VA clinical 
records, correspondence from the veteran to individuals whose 
assistance she is requested, and correspondence related to 
Social Security disability benefits claims.  Some of this 
additional evidence is pertinent to the claims on appeal.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  The appellant provided a written waiver of 
review by the agency of original jurisdiction at her January 
2008 hearing; appellate review may proceed.

During her 2008 hearing before the Board, the veteran 
testified that she intended to raise claims for service 
connection for a cervical spine problem, a lumbar spine 
problem, a thyroid disorder, and squamous cell cancer of the 
colon, and an unspecified disorder of the colon manifested by 
blood.  These matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran remained in the continental United States 
during her entire period of service, so no presumption of 
exposure to Agent Orange is applicable.

2.  There is no objective support for the veteran's 
contention that she was exposed to Agent Orange in her 
medical materiel duties at Scott Air Force Base, Illinois.

3.  No circulatory disorder of the lower extremities was 
diagnosed during the veteran's service, no trauma to the 
veteran's circulation to the lower extremities was reported 
in service, and VA examination in 1976 establishes that no 
impairment of circulation to the lower extremities was 
present proximate to service.     

4.  No diagnosis of a chronic muscle disorder was assigned 
during the veteran's service, although she experienced an 
episode of torticollis of the neck, and post-service medical 
evidence establishes that the veteran did not manifest a 
muscle disorder or chronic torticollis of the neck in 1976, 
proximate to her service separation.  

5.  The veteran's own testimony establishes that she did not 
incur a right hip or pelvic disorder or a right knee disorder 
until she suffered post-service injury in 1987, more than 10 
years after her service separation.

6.  The veteran has a left foot disorder which is medically 
attributed to peripheral vascular disease and peripheral 
neuropathy due to diabetes, but the veteran did not sustain 
any traumatic injury to the peripheral blood vessels of the 
lower extremities in service, and no left foot disorder was 
present in 1976 or 1979, proximate to the veteran's service 
separation.  

7.  The clinical evidence links the veteran's insomnia to the 
veteran's service-connected dysthymic disorder, and the 
complaints of insomnia are encompassed within the grant of 
service connection for dysthymic disorder.  
 
8.  The medical evidence establishes that the veteran has 
ulceration of the fourth and fifth toes, left foot, which is 
medically attributed to peripheral vascular disease and 
diabetes mellitus, but no ulceration was present in service 
or for many years thereafter, and no foot injury resulting in 
ulceration occurred during service.

9.  The veteran is totally disabled by a service-connected 
dysthymic disorder, but the dysthymic disorder and the 
veteran's service-connected hiatal hernia with irritable 
bowel syndrome do not affect visual acuity, result in 
blindness, or affect either hand or foot.  


CONCLUSIONS OF LAW

1.  A circulatory disorder of the lower extremities, claimed 
as poor circulation, intermittent claudication of the legs, 
thromboangiitis obliterans, Buerger's disease, or aortic 
occlusion, was not incurred or aggravated during service or 
as result of any incident of service or any service-connected 
disability, nor was such a disorder manifested during any 
applicable presumptive period, nor may such a disorder be 
presumed related to exposure to Agent Orange.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  An unspecified muscle disorder was not incurred or 
aggravated during service or as result of any incident of 
service or any service-connected disability, nor was such a 
disorder manifested during any applicable presumptive period.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  A dislocated right hip (claimed as a dislocated right 
pelvis) was not incurred or aggravated during service or as 
result of any incident of service or any service-connected 
disability, nor was such a disorder manifested during any 
applicable presumptive period.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

4.  A right knee disorder was not incurred or aggravated 
during service or as result of any incident of service or any 
service-connected disability, nor was such a disorder 
manifested during any applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

5.  A left foot disorder was not incurred or aggravated 
during service or as result of any incident of service or any 
service-connected disability, nor was such a disorder 
manifested during any applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

6.  A separate grant of service connection for insomnia is 
not authorized, where the veteran's insomnia is a 
manifestation of a disability for which service connection 
has already been granted.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 207); 38 C.F.R. § 4.14 (2007).
 
7.  Ulceration of the fourth and fifth toes, left foot, was 
not incurred or aggravated during service or as result of any 
incident of service or any service-connected disability, nor 
was such a disorder manifested during any applicable 
presumptive period.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

8.  The criteria for eligibility for assistance to obtain 
specially adapted housing are not met.  38 U.S.C.A. §§ 
2101(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.809 
(2007).

9.  The criteria for eligibility for a special home 
adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.809a (2007).

10.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 3901, 3902, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of any of the claims on appeal, 
the Board notes that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, some of the veteran's claims were submitted 
prior to enactment of the VCAA, and the initial unfavorable 
decision was issued in January 2001.  Other claims were 
submitted in April 2001.  A VCAA notice was issued in June 
2001, but that notice was not specific.  A December 2001 
rating decision addressed the issues on appeal.  A statement 
of the case (SOC) was issued in January 2003.  That Soc 
included all notice required by the VCAA, including the full 
text of the regulation at 38 C.F.R. § 3.359.  The veteran 
submitted additional evidence.  Following the veteran's 
failure to appear at a personal hearing scheduled in October 
2006, a SSOC readjudicating each claim on appeal was issued 
in December 2006 and the veteran perfected her appeal in 
February 2007.

Notice errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  In this case, issuance of VCAA notice 
letters, followed by issuance of an SOC, followed by 
readjudication, was sufficient to cure notice errors, 
including the deficiencies in the initial VCAA notice.  

The veteran's statements and testimony demonstrate that she 
understood the types of evidence she could submit, as she has 
submitted evidence in her possession.  She has submitted 
written articles and medical literature.  She has submitted 
numerous statements on her own behalf, and has provided 
testimony at a hearing before the Board.  In that hearing, 
she demonstrated that she understood that she needed to 
provide that she was exposed to Agent Orange and that 
evidence showing that the Agent Orange caused a claimed 
disorder was required to substantiate the claim for service 
connection on the basis of exposure to Agent Orange.  The 
record establishes that the veteran has had a full and fair 
opportunity to participate in the development and 
adjudication of her claims.  

Duty to assist

During the course of this appeal, the RO has obtained 
voluminous evidence, constituting a boxful of claims folders.  
The veteran's service medical records are associated with the 
claims file.  The veteran testified at a hearing before the 
Board, and submitted voluminous clinical records, 
correspondence, and miscellaneous documents, measuring more 
than four inches in height at that hearing alone.  The 
veteran has submitted documents in her possession.  She has 
submitted statements from other individuals.  She has 
submitted numerous and lengthy documents setting forth her 
arguments.   

The Board specifically notes that the veteran has not been 
afforded VA examination to address her claims of entitlement 
to service connection for a circulatory disorder of the lower 
extremities, an unspecified muscle disorder, a dislocated 
right hip, a right knee disorder, a left foot disorder, 
insomnia, or ulceration of the fourth and fifth toes, left 
foot.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, the 
courts have determined that there are four factors for 
consideration.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra. 

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board assumes, without so conceding, that a 
circulatory disorder of the lower extremities is present.  
However, there is no evidence that the veteran incurred an 
event, injury, or disease to her lower extremities or to the 
circulation of her lower extremities, to her muscles, or to 
the left foot or left toes.  Although the veteran has stated 
that she incurred a back injury while lifting a typewriter in 
service, she has not submitted any medical evidence that such 
an injury could affect the circulation in her lower 
extremities, could result in an unspecified muscle disorder, 
a left foot disorder, or ulceration of the toes.  

The VA examination conducted in 1976 establishes that no 
impairment of circulation to the lower extremities was 
presented proximate to service.  VA clinical records dated 
from 1976 to 1986 disclose that the veteran did not complain 
or pain or claudication in the lower extremities, a muscle 
disorder, a left foot disorder, or ulceration of the left 
toes.  The veteran's diagnosed aortoiliac occlusion and her 
fibromyalgia are not disorders observable by a lay person.  
Since post-service VA clinical records clearly establish that 
the disorders were not present proximate to the veteran's 
service, the veteran's lay statement as to her belief that 
her current disorders were incurred in service and have been 
present chronically does not require that the veteran be 
afforded the benefit of VA examination or medical opinion. 

In particular, if the veteran were afforded VA examination, 
the examiner would have to decide whether the veteran was 
exposed to Agent Orange, and to decide whether the veteran's 
contentions that her disorders had been chronic and 
continuous were competent to indicate that the disorders 
"might" be linked to her service, despite the lengthy 
period during which the clinical evidence disclosed that no 
such disorders were present.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed.Cir.2006) (stating "competent lay 
evidence can be sufficient in and of itself" to obtain 
disability benefits); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed.Cir.2007);  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (stating that competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible," and indicating that the Board should make such 
determination).  

Even if an examiner determined that the veteran's statements 
that she had chronic complaints which were manifestations of 
a current circulatory or muscle disorder following her 
service, the Board could reject that opinion, since the 
veteran's statements in this regard are contradicted by 
medical evidence of record.  Thus, it would be fruitless to 
afford the veteran VA examination under these circumstances.  

In particular, as to the claims for service connection for a 
dislocated right hip and for a right knee disorder, the 
veteran has provided statements indicating that the disorders 
have been chronic and continuous since service, but has also 
provided testimony and private medical evidence that she 
incurred these disorders in 1987, in a post-service 
intercurrent incident.  It would be fruitless to afford the 
veteran VA examination, where the primary factual 
determination the examiner would have to make would be to 
determine whether the veteran's statements that she had right 
hip and right knee pain in service were more credible than 
her testimony before the Board that she sustained injury to 
the right hip in 1987 and that the right knee injury was due 
to the right hip injury.  Rather this a determination for the 
Board to make.  Remand for further VA examination would be 
inappropriate.  

As to the veteran's claim for service connection for 
insomnia, the medical evidence establishes that the veteran 
has this symptom, but also establishes that the insomnia is a 
symptoms linked to the veteran's service-connected 
psychiatric disorder.  There is no medical evidence that the 
veteran's insomnia is not encompassed with the evaluation for 
service-connected dysthymic disorder.  As such, further 
development of the medical evidence, such as affording the 
veteran VA examination, would be fruitless.  

In this case, the veteran does not contend that she observed 
symptoms of a circulatory disorder, a muscle disorder, a 
right hip disorder, a right knee disorder, or ulceration of 
the left foot in service.  To the extent that the veteran 
contends that complaints of muscles cramps in the legs or 
swelling in the lower extremities was an observable symptom 
of a current circulatory disorder of the lower extremities, 
or that an episode of torticollis of the neck was an 
observable symptoms of a current muscle disorder, the medical 
evidence proximate to service disproves such a contention.  
There is no medical evidence that suggests that any of the 
disorders for which service connection is being sought "may 
be associated" with the veteran's military service, and the 
voluminous post-service clinical evidence establishes that 
there is no credible evidence of continuity of symptoms 
capable of lay observation.  The veteran's statements 
indicating a history of complaints of poor circulation, where 
there is medical evidence stating that there is no objective 
evidence of impairment of circulation, do not demonstrate any 
relationship between the in-service complaints and the post-
service complaints.  

Accordingly, an examination is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  The only disorder for 
which there is post-service evidence of continuity of in-
service symptoms is insomnia.  As discussed further below, 
the clinical evidence establishes that the veteran complained 
of insomnia in service, and the clinical evidence discusses 
persistent insomnia post-service.  The clinical evidence 
links the veteran's symptoms of insomnia to dysthymia, for 
which service connection has been granted.  As service 
connection has already been granted for the clinical disorder 
manifested by insomnia, a separate grant of service 
connection for insomnia is not authorized by law.  38 C.F.R. 
§ 4.14.  Further development, such as VA examination, would 
be fruitless, since the claim for service connection for 
insomnia cannot be substantiated through development of the 
facts.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include hypertension, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). 

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (2007).  The 
veteran in this case did not serve outside the continental 
United States.  Therefore, no presumption of exposure to 
Agent Orange is applicable.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, certain cancers, and soft-tissue 
sarcoma, but does not include any disorder addressed in this 
decision.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The 
Board notes that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  However, while the specified presumptive service 
connection is not the sole method for showing causation, the 
veteran in this case must establish both exposure and 
causation, since she did not serve outside the continental 
United States.  

Facts

Service medical records reflect that the veteran sought 
medical treatment on several occasions, for a variety of 
complaints.  However, no diagnosis of any disorder addressed 
in this decision was assigned.  The veteran's October 1975 
service separation examination discloses that the veteran's 
musculoskeletal system and circulatory system were described 
as normal.  No diagnosis of a disorder addressed in this 
decision was assigned, although a variety of subjective 
complaints, including insomnia, were noted.  

A July 1985 Social Security determination specifically found 
that there was no evidence that the veteran had any 
limitation due to arthritis, a circulatory condition, or 
muscle problems.  

1.  Claim for service connection for a circulatory disorder 
of the lower extremities

The veteran reported cramps in her legs on the separation 
history she completed in October 1975, and the examiner noted 
that subjective complaint, stating that there were no current 
findings (no sequellae).  By a claim submitted in May 1976, 
the veteran sought service connection for a leg disorder, and 
she reported that the disorder was manifested by swelling.  
She reported leg swelling during hot weather and toward the 
evening.  She stated that there was one episode in which her 
blood vessels stood out, but reported that the blood vessels 
went back in.  

On VA examination conducted in July 1976, the tibialis 
anterior, tibialis posterior, and dorsalis pedis pulses were 
normal.  Capillary circulation was normal.  Vein circulation 
was normal, with no swelling or edema.  There was no synovial 
edema.  The examiner found no abnormality of the lower 
extremities.  The examiner concluded that there was no 
evidence of circulatory impairment in the extremities.

By a rating decision issued in September 1976, the RO denied 
entitlement to service connection for "poor leg circulation."  
Because the identified lower extremity disorders for which 
the veteran now seeks service connection are, at least in 
part, different then the disorder for which service 
connection was sought in 1976, and the claim of exposure to 
Agent Orange was not considered in the previous denial, the 
veteran has submitted a new claim on a new factual basis, and 
no requirement that the veteran submit new and material 
evidence is applicable.  Boggs v. Peake, No. 07-7137 (Fed. 
Cir. Mar. 26, 2008).  

VA outpatient treatment records subsequent to the September 
1976 VA examination through March 1986 disclose that the 
veteran reported a variety of complaints.  However, she did 
not report continuation of leg cramps or leg swelling noted 
in service or reported in 1976, nor are any complaints of 
claudication or pain in the lower extremities noted.  
Although she sought medical treatment for several diagnosed 
disorders, the records disclose that no provider assigned a 
medical diagnosis of any lower extremity disorder.  

June 1987 private treatment records reflect that she 
complained of pain in her neck and low back after she carried 
her son while running from an explosion on an electrical 
pole.  Trapezius spasm was the assigned medical diagnosis.  
Treatment records dated in 1988 reflect that the veteran 
continued to complain of neck pain, but there was no 
objective evidence of any residual of the June 1987 accident.  

In 1997, the veteran sought service connection for 
claudication, and VA clinical records from approximately that 
date to the present disclose complaints of claudication of 
the lower extremities, and foot pain, numbness, or tingling.  

In her January 2008 testimony before the Board, the veteran 
alleged that she was exposed to Agent Orange at Scott Air 
Force Base, Illinois, because Agent Orange was stored in the 
hospital vault.  Transcript (T.), January 8, 2008 Board 
hearing, page 4.   She stated that the containers in which 
the Agent Orange was stored looked like paint cans.  She 
testified that when she opened the cans, her supervisor told 
her the substance was Agent Orange.  The veteran further 
testified that no provider had advised her that her 
circulatory disorders in her feet and legs were related to 
Agent Orange or her service, but she believed this to be so 
because she did not have these disorders prior to her 
service.  She also testified that, if Agent Orange was not 
the cause of her current lower extremity disorders, certain 
incidents of harassment that occurred in service could have 
caused her lower extremity symptoms.

Analysis

The veteran's service medical records do not establish that 
she incurred any disease of the lower extremities or that she 
reported any incident of trauma to the lower extremities 
during her service.  She contends that an incident which 
involved lifting a typewriter during service might have 
caused impairment of the lower extremities, but there is no 
medical evidence to support this belief.  The September 1976 
VA examination report establishes that, although the veteran 
reported leg swelling, there was no objective medical 
evidence of leg swelling.  The veteran again reported leg 
swelling in 1979, but the provider concluded that there was 
no objective evidence of leg swelling.  

The official records of the veteran's service establish that 
the veteran did not serve outside the continental United 
States.  No presumption of exposure to Agent Orange is 
applicable unless a veteran served in Vietnam.  As the 
veteran in this case did not serve outside the continental 
United States, no presumption of exposure to Agent Orange is 
applicable.  38 U.S.C.A. § 1116(f).  The Board further notes 
that, even in those circumstances in which the presumption of 
exposure to herbicides is applicable, no circulatory disorder 
of the extremities is among the disorders which may be 
presumed related to such exposure.  38 C.F.R. § 3.309(e).  

Since the veteran may not be presumed to have been exposed to 
Agent Orange, she must establish such exposure.  However, in 
this case, the veteran has provided no objective evidence 
that Agent Orange was ever stored in a hospital at Scott Air 
Force Base, Illinois.  Official records do not corroborate 
such storage; in fact, official records contradict a finding 
that any military hospital in the continental US used or 
stored Agent Orange.  The veteran contends that her 
supervisor told her the can she had opened up contained Agent 
Orange, but there is no evidence that the supervisor had 
knowledge about identification of Agent Orange.  The Board 
finds that, although the veteran may sincerely believe that 
she was exposed to Agent Orange, there is no objective 
corroboration of her belief.  

Moreover, she has not provided any written medical evidence 
or opinion that exposure to Agent Orange might have resulted 
in the circulatory disorder at issue in this appeal.  The 
veteran has testified that no provider has provided a verbal 
opinion that exposure to Agent Orange resulted in a current 
disorder of the lower extremities.  Alternatively, she 
contends that incidents of racial harassment and other 
stressful incidents in service might have caused the 
disorder.  She acknowledged, in her testimony before the 
Board, that no medical provider had ever advised her that 
such causation was possible.  

There is no evidence that the veteran manifested a chronic 
circulatory disorder of the lower extremities in service.  
Although she reported subjective complaints of swelling, no 
objective evidence in service or proximate to service 
confirmed that subjective complaint.  Treatment records 
beginning in the 1990s establish that the veteran began to 
complain of claudication and pain in the legs and tingling 
and numbness of the feet and toes.  The records contain no 
indication from a medical provider that those complaints were 
first manifested during the veteran's service or were chronic 
and continuous since service.  

The veteran has not established that she was exposed to Agent 
Orange, and no medical evidence that Agent Orange might have 
cause the claimed disorder is or record.  The veteran has 
testified indicated that no such evidence is available, and 
has testified that, since she did not serve in Vietnam, she 
did not obtain a requested Agent Orange examination.  

The veteran's contention that she manifested a chronic 
circulatory disorder in service, proximate thereto, and 
chronically thereafter, is simply not credible, given the 
report of VA examination in 1976 which concluded that no 
circulatory impairment was present.  That 1976 report is 
consistent with VA clinical records through 1986, which 
reflect that the veteran was treated for a variety of 
disorders and complaints, but no complaint of pain in the 
lower extremities, other than knee pain, was reported, and no 
circulatory disorder was diagnosed or treated.  

Analysis

The veteran is certainly competent to testify that she 
experienced pain in the lower extremities after service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  
However, a finding that she is competent to provide such 
statements is not equivalent to a finding that the statements 
are credible, or that the statements are probative to 
establish etiology.  In this case, given the clear and 
unequivocal medical evidence that no circulatory impairment 
was present following the veteran's service, her statements 
that chronic and continuous symptoms of her present 
circulatory disorder were manifested during and following her 
service are not supported by the record and are not credible, 
given the lengthy period during which no complaints of such 
symptoms were noted or treated.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

Moreover, the veteran's lay statements are not competent to 
establish that her current disorder is related to her 
subjective symptoms in and following service, since 
aortoiliac occlusion is not a disorder readily observable by 
a lay person.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

The veteran's lay statements that she had a lower extremity 
disorder due to exposure to Agent Orange, or to acts of 
harassment in service, is not competent evidence to establish 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of the evidence is overwhelmingly against 
the veteran's claim.  Because there is no reasonable doubt 
which can be decided in the veteran's favor, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.  The claim for 
service connection for a circulatory disorder of the lower 
extremities, variously claimed and diagnosed, including as 
due to exposure to Agent Orange, must be denied.

2.  Claim for service connection for an unspecified muscle 
disorder

No chronic muscle disorder was diagnosed during the veteran's 
service, and her musculoskeletal system was described as 
normal on service separation examination.  On VA examination 
conducted in July 1976, the veteran reported having had 
"cramps" in the neck.  The examiner concluded that the 
veteran had experienced a torticollis position of the head, 
once, lasting several weeks.  The veteran reported this 
happened approximately 2 years prior to the examination, with 
recurrence of some cramps of the neck a few months before the 
examination.  No objective muscle abnormality or 
symptomatology of the neck was present during the 
examination.  The examiner concluded that the veteran's 
cervical spine was normal and that there was no current 
evidence of torticollis.  Radiologic examination of the 
cervical spine disclosed no abnormality.  The 
sternoclidomastoid muscles were normal and symmetrical.  No 
muscle abnormality of any type was identified.

In 1979, the veteran complained of arthralgia, including pain 
in the back, arms, hands, and legs.  Radiologic examination 
of the right hand and left foot disclosed no abnormality.  No 
diagnosis of a disorder of any muscle was assigned.  

1996 VA outpatient treatment notes reflect that a diagnosis 
of fibromyalgia was assigned.  Some treatment records 
thereafter reflect continued treatment for fibromyalgia.  The 
records are devoid of any opinion by the veteran's providers 
as to the date of onset or etiology of fibromyalgia.  

In her January 2008 hearing before the Board, the veteran 
testified that the muscle disorder for which she was seeking 
service connection was fibromyalgia.  T. at 10.  The veteran 
testified that she believed that her muscle disorder was 
related to her service because she sustained back pain in 
service after lifting a typewriter caused the current muscle 
disorder.  She testified that no provider had advised her 
that her fibromyalgia began in service or was related to her 
service.  T. 11.  

The veteran is certainly competent to testify that she 
experienced pain in the lower extremities during service and 
following service.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  However, a finding that she is 
competent to provide such statements is not equivalent to a 
finding that the statements are credible.  In this case, 
there was a clear medical finding in 1976, proximate to the 
veteran's service, that no muscle disorder was present.  The 
voluminous clinical evidence demonstrates that the veteran 
did not complain chronically and continuously of back pain or 
muscle pain following her service.  Forshey, supra.  The 
Board finds that, to the extent that the veteran has stated 
or testified that the manifestations of her current muscle 
disorder have been chronic and continuous since service, the 
veteran's statements are simply not credible, when considered 
in light of the re4cord as a whole.  Buchanan, supra, at 
1337.  

Moreover, the veteran's statements that her current muscle 
disorder, diagnosed as fibromyalgia, is due to an incident in 
service which cause back pain is not probative to establish 
etiology.  Espiritu, supra.  In this case, given the clear 
and unequivocal medical evidence that no muscle disorder was 
present following the veteran's service, her statements that 
chronic and continuous symptoms of her present muscle 
disorder were manifested during and following her service are 
not supported by the record, are not credible, and are not 
competent to establish that her current disorder is related 
to her subjective symptoms in and following service.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir. 2006).

The preponderance of the evidence is overwhelmingly against 
the veteran's claim.  Because there is no reasonable doubt 
which can be decided in the veteran's favor, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.  The claim for 
service connection for a muscle disorder, variously claimed 
and diagnosed, must be denied.

3.  Claim for service connection for a right hip disorder

No hip disorder was diagnosed during the veteran's service.  
The service separation examination is devoid of evidence of 
hip pain, except to the extent that the veteran reported 
generalized joint pain.  On VA examination conducted in July 
1976, the veteran did not report complaints of hip pain.  Her 
gait was normal.  The examiner concluded that her skeletal 
joints were normal with normal range of active and passive 
motion.  

VA outpatient treatment records through March 1986 disclose 
that the veteran was treated for numerous complaints but no 
complaint of a right hip disorder was noted and no diagnosis 
of a right hip disorder was assigned.  

A private medical statement dated in June 1987 reflects that 
C.I.M, MD treated the veteran for complaints of pain.  She 
reported musculoskeletal pain following an incident in which 
an electrical transformer exploded above her head, requiring 
her to pick up her baby and run, after a motor vehicle struck 
a utility pole.  The clinical record reflects that the 
incident had occurred just prior to the medical treatment.  
The clinical records in 1988 by Dr. M. reflect that the pain 
had essentially resolved.

December 2000 and VA outpatient treatment notes reflect that 
the veteran complained of low back pain.  The veteran 
reported that her pelvis was tilted and one leg was shorter 
than the other.  A 1/2" leg length discrepancy due to pelvic 
tilt was assigned.  The records do not reflect an opinion as 
to the date of onset of the pelvic tilt.  

During her Board hearing, the veteran testified that there 
was something wrong with her pelvis.  She testified that she 
sustained an injury to her pelvis after her service 
discharge.  T. at 13.  She testified that, although this 
injury occurred after her service discharge, and was 
unrelated to her service, she believed she was nevertheless 
entitled to service connection because VA providers were 
unwilling to help her and failed to tell her the truth about 
her medical disorders.  Id. 

There is no medical evidence that a pelvic tilt, or any 
disorder of either hip, or a leg length discrepancy, was 
incurred in service or proximate to service.  The veteran 
contended, [in some statements], that she incurred a pelvic 
disorder as a result of an injury lifting a typewriter in 
service and that this disorder was chronically manifested 
thereafter.  However, the veteran contradicted that statement 
in her January 2008 testimony before the Board.  The Board 
finds that the January 2008 testimony is more credible than 
any prior statement.  The Board finds that the veteran's 
statements that she incurred a chronic right hip disorder 
manifested by pain beginning in service is not credible.  
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir. 2006).  

The veteran is competent to state when she experienced back 
and hip pain, and the credibility of such testimony is not 
rejected simply because there is no official record that the 
veteran sustained hip pain during this incident.  However, 
given that the veteran's later testimony completely 
contradicts the lay statement that her pelvic or hip disorder 
was chronic following a injury incurred in service when 
lifting a typewriter, the Board finds that the veteran has 
not raised a credible claim that a current pelvic or hip 
disorder might be related to an incident incurred in service.  

The Board bases the negative finding as to the credibility of 
statements that the veteran had chronic and continuous 
manifestations of a hip disorder on the veteran's 
contradictory testimony, and finds that, to the extent that 
the veteran has testified or stated that she had chronic 
manifestations of a hip disorder following service, her 
testimony is not credible.  Buchannan at 1336-37  (Board may 
discount evidence when such discounting is appropriate; the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether evidence is credible in and of 
itself).  

The veteran's January 2008 testimony is consistent with the 
lack of medical evidence of any hip or pelvic disorder, 
together with the lack of evidence that the veteran 
complained of any pelvic or hip pain chronically after 
service until after the post-service injury was incurred in 
1987.  As noted above, in the Duty to Assist portion of the 
Reasons and Bases, in the absence of credible lay evidence of 
an incident in service, and given the lack of evidence of a 
pelvic tilt or hip disorder in any service medical record or 
post-service clinical record prior to 1987, no duty to 
provide VA examination is applicable where the lay 
observation of a link to service lacks credibility, even 
though the veteran is competent to make the statement.  
McLendon, supra.

In the absence of any credible lay evidence linking a current 
pelvic tilt or hip disorder to the veteran's service, and 
lack of any competent medical evidence indicating that such a 
link is possible, the evidence is overwhelmingly against the 
claim.  Because there is no reasonable doubt which can be 
decided in the veteran's favor, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  The claim for service 
connection for a right hip disorder, variously claimed and 
diagnosed, must be denied.

4.  Claim for service connection for a right knee disorder
 
On VA examination conducted in July 1976, the veteran's gait 
was normal.  The examiner concluded that the veteran's 
skeletal joints were normal with normal range of active and 
passive motion.  VA outpatient treatment records through 
March 1986, and inpatient records dated in March 1984, are 
devoid of evidence that the veteran complained of right knee 
pain, other than generalized pain in the legs.  No diagnosis 
on any right knee disorder was assigned.

The veteran did not describe any disorder of the right knee 
prior to an incident that the veteran testified took place in 
1987, as described above.  In January 1993, the veteran 
complained of left knee pain which she attributed to an 
automobile accident.  Radiologic examination disclosed no 
abnormality of the left knee.  In May 1993, the provider 
stated that the veteran's left knee pain was resolving.  No 
notation of any disorder of the right knee was noted.

By a statement submitted in February 2002, the veteran 
contended that she sustained right knee injuries because she 
falls due to her right hip disorder or pelvic tilt.  Since 
the veteran contends that her right knee disorder is 
secondary to or caused by a disorder for which service 
connection has not been granted, service connection for the 
right knee disorder is not authorized.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(b).  

To the extent that the veteran contends that her right knee 
disorder has been chronic and continuous since service, such 
statements conflict with her testimony at the January 2008 
hearing before the Board.  T. at 13.  In particular, the 
veteran testified that her right knee injury "didn't happen 
in service."  T. at 15.  The veteran is competent to state 
when she experienced right knee pain, and the credibility of 
such testimony is not rejected simply because there is no 
official record that the veteran sustained right knee injury 
or complained of right knee pain in service.  The Board finds 
that the veteran's testimony was candid and truthful.  Since 
the veteran's hearing testimony contradicts any statement 
that her right knee pain was chronic following injury 
incurred in service, the Board finds that the veteran has not 
raised a credible claim that a current right knee disorder 
might be related to an incident incurred in service.  

The Board bases the negative finding as to the credibility of 
statements that the veteran had chronic and continuous 
manifestations of a right knee disorder on the veteran's 
contradictory testimony, and finds that, to the extent that 
the veteran has testified or stated that she had chronic 
manifestations of a right knee disorder following service, 
her testimony is not credible.  Buchannan at 1336-37.  

The veteran's January 2008 testimony is consistent with the 
lack of medical evidence of any right knee disorder proximate 
to service, including on VA examination in 1976 and 
outpatient evaluation in 1979.  

In the absence of credible lay evidence linking a current 
right knee disorder to the veteran's service, and lack of any 
competent medical evidence indicating that such a link is 
possible, the evidence is overwhelmingly against the claim.  
Because there is no reasonable doubt which can be decided in 
the veteran's favor, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  The claim for service connection for a 
right knee disorder must be denied.

5.  Entitlement to service connection for a left foot 
disorder

The service medical records are devoid of notation of injury 
to the veteran's left foot.  The veteran did not complain of 
pain in the left foot at the time of VA examination conducted 
in July 1976, and no abnormality of the left foot was noted.  
Radiologic examination of the left foot conducted in August 
1979 disclosed no abnormality.  No diagnosis of any disorder 
of the left foot is reflected in VA treatment records dated 
through March 1986.  Although complaints of weakness and 
lethargy were noted on several occasions, no left foot 
disorder was diagnosed.

During her personal hearing in January 2008, the veteran 
testified that peripheral vascular disease was causing her 
left foot to "go[] dead."  T. at 16.  The veteran did not 
testify that left foot symptoms started in service.  

The veteran has not identified the specific left foot 
disorder for which she seeks service connection, but has 
stated her belief that her left foot disorder is different 
that the disorder of her toes for which she seeks service 
connection and is different than the assigned peripheral 
vascular disease diagnosis.  As noted above, no trauma to the 
left foot was noted in service.  The veteran did not testify 
that she had left foot pain chronically after service.  
Rather her testimony, to the effect that her current 
physicians first diagnosed the problem, establishes that the 
disorder, however diagnosed, is of relatively recent onset.  
This evidence contradicts any prior statement that left foot 
pain currently manifested has been chronic and continuous 
since service.  The Board finds that, to the extent that the 
veteran has alleged that the current left foot pain has been 
chronic and continuous since service, such allegation is not 
credible.  

To the extent that the veteran contends she incurred a left 
foot disorder because of an incident in service in which she 
sustained back pain, the veteran's testimony is not competent 
to establish such etiology.  Espiritu.  

In the absence of credible lay evidence linking a current 
left foot disorder to the veteran's service, and lack of any 
competent medical evidence indicating that such a link is 
possible, the evidence is overwhelmingly against the claim.  
Because there is no reasonable doubt which can be decided in 
the veteran's favor, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  The claim for service connection for a 
left foot disorder must be denied.

6.  Claim for service connection for insomnia

At the time of VA examination conducted in July 1976, the 
veteran reported frequent trouble sleeping and attributed 
this difficulty sleeping to her depression and nervousness.  
In 1980, the veteran sought mental health treatment for 
complaints of difficulty sleeping and concentrating.  A 
diagnosis of hysterical personality with anxiety was 
assigned.  In 1993, the veteran was evaluated for excessive 
sleepiness.  This symptom was attributed to the veteran's 
depression.  The record includes lengthy treatment records, 
including records of treatment for service-connected 
depression.  The records of psychiatric treatment include 
references to insomnia or difficulty sleeping.  

The term "insomnia" is defined as "inability to sleep; 
abnormal wakefulness."  Dorland's Illustrated Medical 
Dictionary 845 (28th ed. 1994).  This definition makes it 
clear that insomnia is not a specific medical disorder.  As a 
symptom, rather than a diagnosed medical disorder, insomnia 
alone, like pain, without a diagnosis or identifiable 
underlying malady or disorder, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In the absence of a current disability for which 
service connection may be granted, the claim for service 
connection for insomnia is not a claim which VA is authorized 
to grant.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
 
In this case, the clinical records establish that the veteran 
complained of insomnia in service, and persistent complaints 
of insomnia, alternating with complaints of excessive 
sleepiness, were noted following the veteran's service.  
Numerous clinical providers have linked the veteran's 
complaints of symptoms of insomnia to her service-connected 
dysthymic disorder.  See, e.g., report of December 1996 VA 
examination.  

The veteran's insomnia has been medically linked to her 
dysthymic disorder.  Service connection has already been 
granted for dysthymic disorder, so a separate or additional 
grant of service connection for insomnia is precluded under 
38 C.F.R. § 4.14.  That regulation prohibits issuance of 
separate evaluations for two disabilities with duplicative 
symptoms.  38 C.F.R. § 4.14; Calv v. Nicholson, 21 Vet. App. 
412 (2006).  The veteran's claim for service connection for 
insomnia is a claim which cannot be substantiated, since it 
has already been granted.  There can be no further duty to 
notify or assist the veteran to develop this claim.  

The Board is not authorized to grant service connection for 
insomnia.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant resolution of 
doubt in the veteran's favor.  The claim for service 
connection for insomnia is without legal merit, and must be 
denied.  

7.  Claim for service connection for ulceration, fourth and 
fifth toes, left foot 

No ulceration of any toe was noted at the time of the 
veteran's 1975 service separation examination or at the time 
of VA examination conducted in July 1976.  VA clinical 
records during the next 10 years, through March 1986, are 
devoid of any complaints of ulceration of any toe, and no 
objective finding of ulceration of any toe was reported.  The 
veteran did not report any ulceration of the fourth or fifth 
toes at the time of a personal hearing conducted in November 
1987.  This evidence establishes that the veteran did not 
incur or manifest ulceration of the toes in service or 
proximate to service, and that there was no chronic 
ulceration of the toes following service.

VA outpatient treatment notes dated in April 2001 disclose 
that the veteran was evaluated for pain in the left fourth 
and fifth toes.  The provider concluded that the majority of 
her pain was secondary to diabetic neuropathy.  A diagnosis 
of cellulitis was also assigned, and treatment with 
antibiotics was prescribed.  Lower extremity arterial 
diagnostic evaluation conducted in April 2001 disclosed 
aortoiliac occlusion bilaterally.  The clinical evidence does 
not suggest that the veteran incurred or manifested a 
circulatory disorder or diabetes in service or as a result of 
service.

The veteran is competent to state when she first observed 
ulceration of the toes, and is competent to describe pain and 
other symptoms related to the disorder.  However, the 
evidence reflects that the veteran did not report any 
symptoms or ulceration of any toe until more than 15 years 
had elapsed following the veteran's service separation.  The 
veteran has not provided any lay testimony that she observed 
signs or symptoms of a toe disorder or ulceration in service 
or proximate to service, so her reports and testimony do not 
raise a claim through lay evidence that her current toe 
disorder was manifested in service or chronically thereafter.  

The veteran does not contend that any provider has advised 
her that the current toe disorder began in service or as a 
result of her military service.  The veteran does contend 
that her current toe ulcerations and pain are due to her 
service because of her exposure to Agent Orange.  T. 16.  The 
Board acknowledges that lay evidence may be useful in 
establishing onset or manifestations of a disorder and 
thereby assist in formulating a medical diagnosis, 
particularly when a disorder is observable by an individual 
without medical training.  Jandreau, supra.  

However, in this case, the records establish that the veteran 
did not observe symptoms of a toes disorder in service or 
until nearly 25 years had elapsed after her service 
discharge.  The veteran is not competent to establish a 
causal nexus between her service and symptoms first observed 
many years later.  Hasty v. Brown, 13 Vet. App. 230 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As noted above, she is not 
entitled to the presumption of exposure to Agent Orange or 
other herbicides.  

As there is no lay evidence that the veteran sustained an 
injury to a toe in service, and there is no evidence that the 
veteran's current toe ulceration was manifested in service or 
chronically thereafter, and there is no competent medical 
evidence linking the current toe disorder to the veteran's 
service, the claim cannot be substantiated.  

The record is, in fact, entirely devoid of any evidence 
favorable to the veteran's other, other than the veteran's 
stated belief that she is entitled to benefits for ulceration 
of her toes.  The preponderance of the evidence is against 
the claim.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

8.  Entitlement to specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

Under 38 U.S.C.A. §2101(a), a certificate of eligibility for 
assistance in acquiring specially adapted housing may be 
extended under certain circumstances, such as when a veteran 
is permanently disabled due to a service-connected injury 
which caused the loss, or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces or other assistive devices.

In this case, the veteran has been granted service connection 
for two disabilities, a psychiatric disability which is 
evaluated as totally (100 percent) disabiling, and a 
disability due to hiatal hernia which is evaluated as 30 
percent disabiling.  The clinical evidence clearly 
establishes that the two service-connected disabilities do 
not affect the veteran's vision or her upper or lower 
extremities.  

The veteran does not meet any of the four alternative 
criteria for certificate of eligibility for assistance in 
acquiring specially adapted housing.  The Board sympathizes 
with the veteran's contention that the totality of all her 
medical disorders impairs her ability to move around, 
including in her home.  However, financial assistance for 
adaptation of her home is only authorized when the service-
connected disabilities alone require modification of the 
veteran's home.  

Because the preponderance of the evidence is against the 
claim, there is no doubt which may be resolved in the 
veteran's favor, and the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  The claim must be denied.  

9.  Claim for special home adaptation grant

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if compensation based on 
permanent and total service-connected disability due to 
either blindness in both eyes (5/200 visual acuity or less) 
or due to the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  Generally, loss 
of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  38 C.F.R. § 4.63.  In addition, 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches (8.9 cms.) 
or more, will be taken as loss of use of the hand or foot 
involved.  38 C.F.R. § 4.63(a).

In this case, the veteran has been granted service connection 
for two disabilities, a psychiatric disability which is 
evaluated as totally (100 percent) disabling, and hiatal 
hernia and irritable bowel syndrome, evaluated as 30 percent 
disabling.  The clinical evidence clearly establishes that 
the two service-connected disabilities do not affect the 
veteran's vision or her use of either or both upper or lower 
extremities, although disorders for which service connection 
is not in effect impair her ability to use her lower 
extremities.  

The veteran does not meet any of the four alternative 
criteria for certificate of eligibility for assistance in 
acquiring specially adapted housing as a result of her 
service-connected disabilities.  The Board sympathizes with 
the veteran's contention that the totality of all her medical 
disorders impairs her ability to move around, including in 
her home.  However, financial assistance for adaptation of 
her home is only authorized when service-connected 
disabilities alone require modification of the veteran's 
home.  

The overwhelming preponderance of the evidence is against a 
finding that the veteran's service-connected psychiatric and 
gastrointestinal disabilities impair her locomotion or 
vision.  Because the preponderance of the evidence is against 
the claim, there is no doubt which may be resolved in the 
veteran's favor, and the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  The claim must be denied.  

10.  Claim for assistance to obtain automobile and/or 
adaptive equipment 

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to a service-connected 
disability, has: (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§§  3.350, 3.808.

As noted above, the veteran has been granted service 
connection for two disabilities, with a grant of a total (100 
percent) disability evaluation for dysthymic disorder and a 
30 percent evaluation for hiatal hernia with irritable bowel 
syndrome.  As noted above, the clinical evidence clearly 
establishes that the two service-connected disabilities do 
not affect the veteran's vision or her use of either or both 
upper or lower extremities.  While the evidence establishes 
that physicians have suggested that she consider surgical 
correction of aortoiliac occlusion to the lower extremities, 
there is no evidence that amputation of either lower 
extremity, at any level, has been recommended.  The evidence 
also reflects that she is able to use the lower extremities 
for balance and propulsion, although she uses a wheelchair 
because of pain on use of the lower extremities.  

Additionally, the Board notes that a veteran who is not 
eligible for assistance under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if the veteran 
is entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).  The veteran has not been granted 
service connection for any disorder which causes ankylosis of 
one or both knees.  To the contrary, VA treatment records 
reveal that the veteran retains motion of the knees and hips.  
Although the veteran has peripheral vascular disease and 
neuropathy, the evidence does not demonstrate loss of use of 
either or both hands or either or both feet due to service-
connected dysthymic disorder or hiatal hernia with irritable 
bowel syndrome.  

The record establishes that the veteran does not meet any 
criterion for financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment alone 
as the result of service-connected disabilities.  The Board 
sympathizes with the veteran's testimony that such financial 
assistance would be of great benefit to her and is greatly 
needed.  However, unless the need for such assistance results 
from disability for which service connection is in effect, 
the benefits are not authorized by law.  

The preponderance of the evidence is against the claim.  
There is no doubt which may be resolved in the veteran's 
favor, and the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  The claim must be denied.  


ORDER

The appeal for service connection for poor circulation, 
claimed as intermittent claudication of the legs, 
thromboangiitis obliterans, Buerger's disease, and aortic 
occlusion, is denied.

The appeal for service connection for an unspecified muscle 
disorder is denied.

The appeal for service connection for a dislocated right hip 
(claimed as a dislocated right pelvis) is denied.

The appeal for service connection for a right knee disorder 
is denied.
 
The appeal for service connection for a left foot disorder is 
denied.

The appeal for service connection for insomnia is denied.
 
The appeal for service connection for ulceration of the 
fourth and fifth toes, left foot (claimed as painful left 
foot due to poor circulation to fourth and fifth toes with 
broken-down areas), is denied.

The appeal for specially adapted housing is denied.

The appeal for eligibility for a special home adaptation 
grant is denied.

The appeal for a certificate of eligibility for financial 
assistance to obtain an automobile and adaptive equipment, or 
adaptive equipment only, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


